Citation Nr: 1702483	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  16-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a permanent and total disability evaluation for pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 through January 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In October 2016, the Veteran appeared before the undersigned Veterans Law Judge for a Board hearing. A copy of the transcript has been associated with the claims file. The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to service connection for hepatitis C is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to a permanent and total disability evaluation based on pension purposes.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In the present case, in October 2016 the appellant requested to withdraw his appeal to the issue of entitlement to a permanent and total disability rating for pension purposes.  Given that request there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal to the claim of entitlement to a permanent and total disability rating for pension purposes is dismissed.


REMAND
 
The Veteran submitted his initial claim for service connection for hepatitis C in August 2012, asserting that his currently diagnosed hepatitis C was incurred/ contracted during his active military service.  In August 2013, the Veteran stated that he received immunizations via a multi-use air gun during his military service.  The Veteran specifically asserts that the air-guns used for immunization were not cleaned or sterilized between injections and had visible blood on them between injections.  He also asserted that his service as a hospital corpsman increased his chance of exposure to hepatitis C.  The Veteran denied other risk factors to include tattoos, intravenous drug use, blood transfusions, or having sexual partners who had tested positive for hepatitis C. 

The Veteran was afforded a VA examination regarding the nature and etiology of his diagnosed Hepatitis C in February 2016, and that examination resulted in a negative nexus opinion.  Significantly, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To be adequate, an examination must take into account an accurate factual history of the claim. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  Here, the Board finds that the February 2016 VA examiner's negative nexus opinion was inadequate, as it failed to address both the Veteran's contentions regarding air-gun injections and exposure to blood through his duties as a hospital corpsman.  

With regard to his air gun transmission claim, the VA examiner considered VA's official policy statement from June 2004 which noted a lack of any scientific evidence of hepatitis C transmission by air gun.  The examiner stated that he had reviewed the entire claims file and that "the [V]eteran denies all possible exposure to the hepatitis C virus except for the air gun vaccinations."  The examiner went on to reason that despite the Veteran's denial of participation in high-risk activities, the mere plausibility of transmission by air gun was insufficient to satisfy the equipoise standard.  

Significantly, the same policy statement referenced by the examiner lists service as a military corpsman as a potential risk factor for hepatitis C . A review of the examination report reveals no evidence the examiner considered the Veteran's duties as a hospital corpsman in reaching his negative nexus opinion.  As such, because the February 2016 examination only addressed exposure to hepatitis C through air gun inoculation, it did not address this other possible theory of etiology and is therefore inadequate. See Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).

The Board also finds the February 2016 VA examination to be inadequate in light of recent developments in the evidence.  Specifically, at the Veteran's October 2016 hearing the Veteran provided additional lay testimony detailing the nature of his alleged exposure to bodily fluids while working as a corpsman.  These statements are considered competent insofar as they are the subject of his personal knowledge. Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Veteran competently stated that he would regularly draw blood and administer vaccinations without gloves.  He also stated that he would change wound dressings.  The Veteran testified that while performing his duties as a hospital corpsman he was directly exposed to blood or bodily fluids on numerous occasions.  In further documentation of these assertions, the Veteran has submitted photographs which show sailors receiving inoculations, where blood can be seen running down their arms, and medical personnel are shown administering inoculations without gloves.  This evidence corroborates the Veteran's statements regarding how he was exposed to foreign bodily fluids in his service as a corpsman and when receiving inoculations. Again, the February 2016 examination did not note consideration of the evidence submitted since that examination was performed.  Therefore, as new competent and credible evidence has been raised, the opinion is rendered inadequate for adjudication on the merits. See Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board finds that remand is required in order to obtain an adequate medical examination with an opinion addressing the etiology of the Veteran's hepatitis C, taking into account all raised theories of exposure. See Tucker v. Derwinski, 2 Vet.App. 201, 203 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his hepatitis C. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. The appellant should be invited to submit any evidence that may corroborate his allegation of a nexus between any in-service exposure to foreign bodily fluids and his current disability of hepatitis C.  In particular he is invited to submit medical opinion evidence showing that it is at least as likely as not (50 percent probability or more) that hepatitis C resulted from military service, to include due to inoculations by a contaminated air gun and/or exposure to foreign bodily fluids through the Veteran's duties as a hospital corpsman.

3. After all available records have been associated with the electronic file, provide access to the Veteran's records to a hepatologist to provide an addendum opinion regarding the nature and etiology of the Veteran's hepatitis C.  The VA examiner should consider all theories of exposure posited by the appellant to include inoculation with an unsterilized air gun and the Veteran's duties as a hospital corpsman.  The electronic folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  All tests and examinations deemed necessary should be conducted by the examiner.  The examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C is related to any incident of his military service.  The examiner must provide a complete rationale for any opinion provided.

The examiner must explicitly address the Veteran's assertions regarding his exposure bodily fluids as a corpsman during his active duty service, to include those details outlined in his Board hearing. 

4. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the RO must implement corrective procedures at once.

6. Thereafter, the AOJ should readjudicate the claim. If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


